Order of disposition, Family Court, Bronx County (Kelly A. O’Neill Levy, J.), entered on or about January 15, 2013, which, to the extent appealed from as limited by the briefs, brings up for review a fact-finding determination that respondent mother neglected her son Kesan W. by inflicting excessive corporal punishment, unanimously affirmed, without costs. Appeal from *534order of fact-finding, same court and Judge, entered on or about November 29, 2012, unanimously dismissed, without costs, as superseded by the appeal taken from the order of disposition. Appeal from order of visitation, same court and Judge, entered on or about January 15, 2013, unanimously dismissed, without costs, as abandoned.
The Family Court’s neglect finding that respondent inflicted excessive corporal punishment on her son was supported by a preponderance of the evidence (see Matter of Deivi R. [Marcos R.], 68 AD3d 498 [1st Dept 2009]). Respondent’s son’s out-of-court statements, that respondent had a history of hitting him with a belt, causing bruises to his body, was properly admitted into evidence, as they were corroborated by ACS’s caseworker, the Legal Aid Society’s social worker, and his guidance counsel- or’s observations of bruises on his arm (see Matter of Naomi J. [Damon R.], 84 AD3d 594 [1st Dept 2011]). Concur — Mazzarelli, J.E, Andrias, DeGrasse and Clark, JJ.